

116 HRES 750 IH: Expressing the sense of the House of Representatives that individual choice in health insurance should be protected.
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 750IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mr. Burgess (for himself, Mr. Walberg, and Mr. Nunes) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that individual choice in health insurance
			 should be protected.
	
 Whereas more than 159 million Americans under the age of 65 are enrolled in private health insurance through their employer;
 Whereas more than 14 million Americans under the age of 65 are enrolled in private health insurance that they purchase on their own behalf;
 Whereas more than 22 million Americans receive Medicare benefits through a Medicare Advantage plan offered by a private entity;
 Whereas private health insurance coverage often provides benefits that are more robust than benefits offered under a Federal or State health program and at cost that is lower than under a Federal or State health program; and
 Whereas H.R. 1384 from the 116th Congress and similar bills would make the offering of private health insurance unlawful, snatching away the health insurance millions of Americans have, like, and rely on in favor of government rationing of care: Now, therefore, be it
	
 That it is the sense of the House of Representatives that it is the duty of the Federal Government to protect and promote individual choice in health insurance for the American people and prevent any Medicare for All proposal that would outlaw private health plans, such as job-based coverage and Medicare Advantage plans.
		